 1                                                            The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9
10   UNITED STATES OF AMERICA,                              NO. 217-MC-00142-RSL

11                            Plaintiff,                         (2:99-CR-000143-JCC-7)
12           vs.                                            Order Terminating
                                                            Garnishment Proceeding
13   HENRY CLARK,
14            Defendant/Judgment Debtor,
15         and
16   AMERICAN INCOME LIFE
     INSURANCE COMPANY,
17
                              Garnishee.
18
19
            This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
23   terminated, pursuant to 28 U.S.C. § 3205(c)(10)(C).

24          IT IS ORDERED that the garnishment is terminated and that American
25
     Income Life Insurance Company is relieved of further responsibility pursuant
26
     to this garnishment.
27
     //
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                      UNITED STATES ATTORNEY’S OFFICE
                                                                                    700 STEWART STREET, SUITE 5220
     USA v. Henry Clark and American Income Life Insurance Company, USDC#: 2:17-           SEATTLE, WA 98101
     MC-00142-RSL/2:99-CR-000143-JCC-7)- 1                                                 PHONE: 206-553-7970
 1
 2
            Dated this 18th day of February, 2020.
 3
 4                                    A
                                      JUDGE ROBERT S. LASNIK
 5                                    UNITED STATES DISTRICT COURT JUDGE
 6
 7   Presented by:

 8   s/ Kyle A. Forsyth
 9   KYLE A. FORSYTH, WSBA # 34609
     Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                      UNITED STATES ATTORNEY’S OFFICE
                                                                                    700 STEWART STREET, SUITE 5220
     USA v. Henry Clark and American Income Life Insurance Company, USDC#: 2:17-           SEATTLE, WA 98101
     MC-00142-RSL/2:99-CR-000143-JCC-7)- 2                                                 PHONE: 206-553-7970
